Case 6:21-cv-06303-FPG Document6 Filed 04/27/21 Page 1of1

AFFIDAVIT OF SERVICE index #: 24-CV-08902-FPG

 

17, 2024
UNITED STATES DISTRICT COURT Pate Filed: ____April 7, 20a
WESTERN DISTRICT OF NEW YORK Court Date:

Assigned Juatica:

 

ATTORNEY(S): PH:
ADDRESS, File No.: 234220

Frniies Carpontter, LLC a/bfa Emilee Carpenter Photography and Emilee Carpenter

VS. Plaintif
Letitia James, in her official capacity as Attorney General of New York, ot al

 

 

 

 

Defendant
STATE OF New York , COUNTY OF SUFFOLK 88.
ANA SANCHEZ , belng duly sworn deposes and says: Deponant is not a party herein, le over 18 years
of age and resides in New York. On Friday, April 23, 2024 al B53 AM .
ONE FORDHAM PLAZA, FOURTH FLR, & BRONX, NY 40468 daponont served the within

  

 

.Betendant therein named,

#1 COR ORATIONBy delivering to snd leaving with___Mannikuttan Kottaram, Asst. Public Information Officer and that daponent knew tho

person eo-served to be the authorized agent of the corporation, and sald parson stated that ha/ahe was authorlzad to accept servicn on
behalf of the corporation,

Adpsoription of the Defandant, or other parson served, or spoken to on behalf of the Defendant is as follows!
#2 DEBREPTION , .
Sex, Male Goloref akin; Brown = Color of hair, Black . Age: 49 Helght;_ Bfdn-6fain

 

 

fuse vdinat, 2ora) » Weight “Over 200 lbs °° “Other Feotues: Glagseg, Board, Mustache’
#3 WIT, pars
$ the authorized witness fee and / of lravaling expenses ware pald Gendered} to the Tecdplent.

#4 oneR

   

Sworn to befare me on 0442

to Joel

} ANA SANCHEZ,

Server's Lic# 2084176
InvolosWorkOrder 2252886

 

JENNIFER
Hota fay Pui Stalh af Now York
No, 0198342018, Guat Suffolk County
Form Expl res Novenitver 09, 2028

 

 
